Exhibit 10.38(v)

 

AMENDMENT NO. ONE

 

TO THE FORT JAMES CORPORATION

 

SUPPLEMENTAL BENEFIT PLAN

 

WHEREAS, Fort James Corporation (“Fort James”) previously adopted the Fort James
Corporation Supplemental Benefit Plan (the “Plan”) for certain of its highly
compensated employees; and

 

WHEREAS, Georgia-Pacific Corporation (“G-P”) acquired all of the stock of Fort
James effective November 27, 2000, and, by resolution of the Board of Directors
of Fort James, became the Plan Sponsor and Plan Administrator of this Plan
effective as of January 27, 2001; and

 

WHEREAS, pursuant to Section 8.1 of the Plan, G-P now desires to terminate the
Plan effective as of the close of business on September 30, 2001 and to
distribute Participants’ accrued benefits as provided herein;

 

NOW THEREFORE, in consideration of the premises, the Plan is hereby amended as
follows:

 

1. Effective as of the close of business on September 30, 2001, benefit accruals
under the Plan will cease and the Plan shall be terminated.

 

2. With respect to each Participant who is (a) an officer of Georgia-Pacific
Corporation, or (b) eligible to participate in the Georgia-Pacific Corporation
Supplemental Retirement Plan for Eligible Executives (the “G-P Plan”), the
present value of such Participant’s accrued benefit shall be transferred to a
Supplemental Personal Account in the G-P Plan as of October 1, 2001. Such
present value shall be calculated



--------------------------------------------------------------------------------

using the actuarial assumptions set forth in the Salaried Pension Plan as of
September 30, 2001. The benefits payable to such Participant shall be
distributed in accordance with the terms of the G-P Plan.

 

3. With respect to any other Participant, the present value of such
Participant’s accrued benefit shall be paid to such Participant (or his
designated beneficiaries) in a single lump sum payment as soon as
administratively practicable following the termination of the Plan. Participants
who are actively employed with Fort James or G-P on October 1, 2001 also shall
be entitled to a tax gross up with respect to such payment. The amount of the
tax gross up shall be determined by G-P in its discretion and shall be paid
directly to the appropriate taxing authorities.

 

4. In no event shall any Participant’s accrued benefit under the Plan as of
September 30, 2001 be decreased as a result of this amendment.

 

IN WITNESS WHEREOF, the Company has adopted and executed this Amendment One as
of the 30th day of September, 2001.

 

GEORGIA-PACIFIC CORPORATION

By:

 

/s/ Patricia A. Barnard

--------------------------------------------------------------------------------

Patricia A. Barnard, Executive Vice

President-Human Resources

Date:

 

January 15, 2002